Name: COMMISSION REGULATION (EC) No 1945/97 of 6 October 1997 amending Regulation (EC) No 1895/97 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: Asia and Oceania;  cooperation policy;  trade policy;  processed agricultural produce
 Date Published: nan

 7 . 10 . 97 EN Official Journal of the European Communities L 274/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1945/97 of 6 October 1997 amending Regulation (EC) No 1895/97 on the supply of vegetable oil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid manage ­ ment and special operations in support of food security ('), and in particular Article 24 ( 1 ) (b) thereof, Whereas Commission Regulation (EC) No 1895/97 (2) issued an invitation to tender for the supply, as food aid, of vegetable oil ; whereas some of the conditions specified in the Annex to that Regulation should be altered, HAS ADOPTED THIS REGULATION: Article 1 For lots A and B, the Annex to Regulation (EC) No 1895/97 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 October 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ L 166, 5 . 7. 1996, p . 1 . 2 OJ L 267, 30 . 9 . 1997, p . 50 . L 274/2 I EN I Official Journal of the European Communities 7 . 10 . 97 ANNEX LOTS A and B 1 . Operation No ('): 22/97 (A); 23/97 (B) 2 . Programme: 1997 3 . Recipient (2 ): WFP (World Food Programme), via Cristoforo Colombo 426, 1-00145 Roma (tel .: (39 6) 65 13 29 88 ; fax : 65 13 28 44/3 ; telex : 626675 WFP I) 4 . Representative of the recipient: to be designated by the recipient 5 . Place or country of destination : North Korea 6 . Product to be mobilized : vegetable oil ; refined rape seed oil or refined sunflower oil 7. Characteristics and quality of the goods ( 3 ) ( 5) (8): see OJ C 114,29.4. 1991 , p. 1 (III . A ( 1 ) (a) or (b)) 8 . Total quantity (tonnes net): 2 400 9 . Number of lots : two (A: 1 200 tonnes ; B : 1 200 tonnes) 10 . Packaging and marking (6) f7): see OJ C 267, 13 . 9 . 1996, p. 1 ( 10.8 . A, B and C (2)) see OJ C 114, 29 . 4 . 1991 , p . 1 ( III.A (3)) language to be used for the marking: English and Korean supplementary markings : 'FOR FREE DISTRIBUTION' 11 . Method of mobilization : mobilization of refined vegetable oil produced in the Community Mobilization may not involve a product manufactured and/or packaged under inward-processing arrangements 12 . Stage of supply: free at port of shipment 13 . Port of shipment:  14 . Port of landing specified by the recipient:  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17 . Period for making the goods available at the port of shipment: A: 24. 11  14. 12 . 1997; B : 22 . 12 . 1997  11.1 . 1998 18 . Deadline for the supply:  19 . Procedure for determining the costs of supply: invitation to tender 20 . Date of expiry of the period allowed for submission of tenders: 21 . 10 . 1997 ( 12 noon (Brussels time)) 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders : 4. 11 . 1997 ( 12 noon (Brussels time)) (b) period for making the goods available at the port of shipment: A: 8  28 . 12 . 1997; B : 5  25. 1 . 1998 (c) deadline for the supply:  22. Amount of tendering security: ECU 15 per tonne 23 . Amount of delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de 1 aide alimentaire , Attn Mr T. Vestergaard, BÃ ¢timent Loi 130, bureau 7/46, Rue de la Loi/Wetstraat 200 , B-1049 Brussels (telex : 25670 AGREC B; fax : (32 2) 296 70 03 / 296 70 04 (exclusively)) 25 . Refund payable on application by the successful tenderer (4):  7 . 10 . 97 EN Official Journal of the European Communities L 274/3 Notes: (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (-1 ) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable , relative to nuclear radiation , in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 and iodine-131 levels . (4) Article 7 (3) (g) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted . ( s) The successful tenderer shall supply to the beneficiary or its representative, on delivery, a sanitary certific ­ ate . (6) Notwithstanding OJ C 114, point III.A(3)(c) is replaced by the following: ' the words "European Com ­ munity"'. (7) The marking in Korean must be made as follows on the reverse side of the packaging: European Community: Rape seed oil : Sunflower oil : For free distribution : (H) Tenders shall be rejected unless they specify the type of oil to which they relate .